Motion to open respondent’s default on motion granted, and motion to dismiss appeal denied upon condition that appellant perfect the appeal for the May term (for which term the case is set down) and be ready for argument when reached; otherwise, motion granted, with ten dollars costs. We are of opinion that under the circumstances disclosed by appellant, he should be and he hereby is relieved from the effects of his stipulation of December 20, 1929. Present — Lazansky, P. J.,- Rich, Kapper, Hagarty and Scudder, JJ.